Citation Nr: 1413636	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral pes planus with callosities and metatarsalgia.

2.  Entitlement to service connection for neuropathy of the right foot.

3.  Entitlement to service connection for neuropathy of the left foot.

4.  Entitlement to service connection for testicular cancer.

5.  Entitlement to service connection for throat cancer.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that denied a disability rating in excess of 30 percent for service-connected bilateral pes planus with callosities and metatarsalgia (hereinafter, "bilateral foot disability").  The Veteran timely appealed.  

In April 2011, the Veteran testified during a hearing before RO personnel.  In May 2011, jurisdiction of his appeal was transferred to the RO in Louisville, Kentucky.

In May 2012, the Veteran testified during a hearing before the undersigned at the RO.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In a September 2012 decision, the Board granted a 50 percent disability rating for the service-connected bilateral foot disability.

The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Partial Vacatur and Remand, the parties moved to vacate and remand the Board decision to the extent that it denied entitlement to a disability rating greater than 50 percent for the service-connected bilateral foot disability.  The Court granted the motion.  Thereafter, the case was returned to the Board.
 
In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has filed a claim for TDIU; and the RO adjudicated the claim in May 2013.  That matter is further addressed below.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of service connection for neuropathy of the right foot, for neuropathy of the left foot, for testicular cancer, and for throat cancer; and entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's service-connected bilateral pes planus with callosities and metatarsalgia has been manifested by objective evidence of marked pronation and deformity; accentuated pain on manipulation and use; extreme tenderness of the plantar surfaces; symptoms not improved by use of orthopedic shoes or appliances; and degenerative changes and functional loss more nearly approximating pronounced acquired flatfoot.

2.  Throughout the rating period, the Veteran's bilateral foot disability has been alternately diagnosed as bilateral metatarsalgia and hallux valgus, and with symptoms found to overlap with the pain and limited motion and anatomical changes associated with bilateral pes planus; functional loss equivalent to severe injury in one foot and actual loss of use in the other foot has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for bilateral pes planus with callosities and metatarsalgia are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a February 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the February 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted at the May 2012 hearing; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for bilateral pes planus with callosities and metatarsalgia.  The Veteran's bilateral foot disability is rated as 50 percent disabling under Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, a maximum 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, must be considered when raised by the claimant or when reasonably raised by the record, regardless of whether the underlying disability involves arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  With any form of arthritis, painful motion is an important factor. It is the intention of the rating schedule to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The interphalangeal, metatarsal, and tarsal joints of the foot are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran filed a claim for an increased disability rating in January 2008.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report symptoms of bilateral foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

The report of a February 2008 VA examination reflects no ulcerations, callosities, or abnormal shoe wear patterns; no metatarsalgia was present.  Tenderness was noted in the medial tarsal-metatarsal area bilaterally.  Pes planus was evident with weight-bearing; the Veteran had forefoot pronation with flattening of the medial longitudinal arches bilaterally.  He had valgus alignment that was mild.  There were functional limitations with standing at 15 minutes, and when walking 100 to 150 feet.  There was no pain in the tendo Achilles with manipulation bilaterally.  The examiner noted a mild hallux valgus deformity of the right great toe.  Range of motion of all toes was from 0 to 30 degrees on dorsiflexion and plantarflexion, without pain.

MRI scans of the lower extremities conducted in June 2008 revealed evidence of minor tenosynovitis to the right and left tibialis posterior tendons.

Private treatment records, dated in March 2009, revealed pes planus bilaterally; marked pronation was noted at the talonavicular aspect, and when trying to put foot in normal anatomical position.

The report of a July 2010 VA examination reflects that the Veteran had pain in his feet all day, and that it was worse with standing.  He used a cane for stability; the Veteran reported no foot surgery, and no flare-ups, incoordination, fatigue, or lack of endurance.  Examination revealed dorsiflexion and plantarflexion of the toes from 0 to 20 degrees, without pain.  There was a 15-degree hallux valgus with a small bunion on the right, and a 10-degree hallux valgus on the left with no bunion.  Repetitive motion revealed no change in range of motion, coordination, endurance, fatigability, or pain.  There was mild tenderness on palpation of the calcaneus, the midfoot, and the forefoot bilaterally.  X-rays revealed mild degenerative joint disease of the first metatarsal joint in each big toe.  The examiner also opined that any neuropathy of either foot, if present, was less likely than not related to active service.  In support of the opinion, the examiner reasoned that the Veteran's pes planus and any bony structural problems would not produce peripheral neuropathy.

In April 2011, the Veteran testified that he received injections in his feet about every six months, which helped with his functioning and pain; however, when the injection shot wore off, his pain returned and limited his ability to walk and to stand on his feet.

VA treatment records, dated in June 2011, show complaints with standing for prolonged periods.  The Veteran reportedly tried orthodic inserts with no relief of symptoms.  He reported that the "Richie brace" was uncomfortable for him and rubbed his ankle bone.  Records show that the Veteran was educated on surgical intervention for flat foot reconstruction, which would be a significant procedure with extensive recovery; and that all methods of treatment had been exhausted.

The report of a March 2012 VA examination reflects diagnoses of bilateral pes planus and bilateral hallux valgus, and that the Veteran underwent no surgery for his bilateral foot disability.  Current symptoms were described as moderate to severe mechanical pain in both feet.  The Veteran also described pain on use of the feet and pain on manipulation, as well as extreme tenderness of plantar surfaces of both feet; his symptoms were not relieved by arch supports or orthotics.  The examiner noted decreased longitudinal arch height on weight-bearing, and marked pronation of both feet.  The weight-bearing line fell over or medial to the great toe in both feet.  The examiner noted that the Veteran used a cane.  Imaging studies revealed degenerative changes.  Regarding functional impact, the examiner noted that the Veteran experienced intolerable bilateral foot pain with any weight-bearing; he appeared capable of sedentary work.

In May 2012, the Veteran testified that the difficulty that he had with his feet progressively worsened.  He testified that he was prescribed arch supports and braces, but that his symptoms have not lessened and he experienced intolerable bilateral foot pain.

In this case, it is imperative that the Board point out that an increased rating is not warranted solely on the basis of the Veteran's pain.  The primary manifestation of the Veteran's bilateral foot disability is pain in both feet on prolonged walking and standing-i.e., functional use.  Specifically, evaluation under Diagnostic Code 5276 contemplates pain on manipulation and use of the feet.  Hence, no increased evaluation is assignable on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Again, the effects of functional loss due to pain are the foundations of the currently assigned 50 percent disability rating.  

The Board has considered the possibility of assigning separate disability ratings with respect to each foot; however, as Diagnostic Code 5276 clearly contemplates bilateral symptomatology, there is no legal basis for doing so.  See 38 C.F.R. § 4.20 (2013) (providing for rating by analogy when there is no rating code provision for evaluating a specific disability). 

With regard to assigning a separate rating for arthritis, the Board again finds that there is no basis for doing so.  Limitation of motion and pain are elements contemplated in evaluating the Veteran's bilateral foot disability under Diagnostic Code 5276.  See 38 C.F.R. § 4.57.  Specifically, anatomical changes in the relationship of the foot and leg as compared to normal; demonstrable tenderness and manipulation of the foot; and other evidence of pain and limited motion are the foundations of the currently assigned 50 percent disability rating.  As noted above, arthritis is rated based on limitation of motion of the joint under the applicable diagnostic code.  The Board emphasizes that evaluation of the same symptoms under two different diagnostic codes is prohibited.  See 38 C.F.R. § 4.14 (2013).  

In determining whether additional compensation is possible under other applicable diagnostic codes, the Board notes that Diagnostic Code 5279 provides a single 10 percent evaluation for bilateral metatarsalgia.  Metatarsalgia is defined as pain in the forefoot in the region of the heads of the metatarsals.  See Stedman's Medical Dictionary 1102 (27th edition).  In this case, however, the Veteran is already in receipt of a bilateral foot rating that exceeds 10 percent; and, thus, Diagnostic Code 5279 may not serve as the basis for a still-higher evaluation.  In making this determination, the Board has considered the DeLuca factors, but finds that they are inapplicable where, as here, the Veteran has already achieved the maximum bilateral rating possible based on pain on use and manipulation of the feet.

Conversely, the Board recognizes that Diagnostic Code 5284 does not foreclose the possibility of separate evaluations for each foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Here, the Veteran's bilateral pes planus symptoms, standing alone, may not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

Pursuant to Diagnostic Code 5284, severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Accordingly, the Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral foot disability would need to include symptoms not appropriately contemplated by Diagnostic Code 5276.  Moreover, the Veteran's collective symptoms would need to rise to a level of at least severe in one foot and with actual loss of use of the other foot, so as to warrant a disability rating in excess of 50 percent when the two lower-extremity ratings are combined.  Here, however, there is no indication that the Veteran's service-connected bilateral foot disability is manifested by other injuries of either foot that are severe, or to an extent documented by actual loss of use.  Indeed, the Veteran's bilateral foot disability has not been shown to cause occupational impairment, or other functional loss beyond that envisioned by Diagnostic Code 5276.  

Further, insofar as Diagnostic Codes 5279 and 5284, like Diagnostic Code 5276, are predicated on limitation of motion, to assign separate ratings under those codes would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Likewise, a single rating for pes planus with hallux valgus is appropriate, as the medical evidence in this case indicates that these conditions effectively constitute a single foot disability.  38 C.F.R. § 4.14; see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board also notes that, to date, the Veteran has not been awarded service connection for peripheral neuropathy of either foot.  Therefore, these symptoms are not considered in the currently assigned 50 percent disability rating.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is possible to separate symptomatology from nonservice-connected disabilities, the symptoms are not considered as part and parcel of service-connected disability). 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bilateral foot disability is adequate in this case.  Specifically, the diagnostic criteria for foot disabilities adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


For the foregoing reasons, a disability evaluation in excess of 50 percent for the Veteran's bilateral foot disability is not warranted.


ORDER

A disability rating in excess of 50 percent for bilateral pes planus with callosities and metatarsalgia is denied.


REMAND

In May 2013, the RO denied service connection for neuropathy of the right foot, for neuropathy of the left foot, for testicular cancer, and for throat cancer; and denied entitlement to a TDIU.  Correspondence submitted by the Veteran later that same month has been accepted by the Board as a notice of disagreement (NOD).

The RO has not issued a statement of the case (SOC), in response to the NOD.  The Board is required to remand each of the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC with regard to the issues of service connection for neuropathy of the right foot, for neuropathy of the left foot, for testicular cancer, and for throat cancer; and for entitlement to a TDIU.  The Board will further consider these issues only if a timely substantive appeal is received in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


